Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 8/1/2022 have been considered by the Examiner.
Claims 1, 7, and 14 are amended. No claims are canceled or newly added. Claims 1-15 are pending in the present application and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2022 was considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
	Independent claims 1 and 7 describes the abstract idea of storing and analyzing images. Specifically, claim 1 recites: 
	“store an image captured by the image capture device in a memory of the portable device; and 
analyze the stored image and determine the type and amount of a medication captured in the image.” 
Claim 7 recites:
“storing the captured image in a memory of the portable electronic device;
analyzing the stored captured image and calculating medication, dosage, and delivery information based on the analysis; and 
storing the calculated medication, dosage and delivery information in a data storage medium of the portable electronic device.”
	The steps of storing and analyzing describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people. Although the claims contain additional elements outside the scope of the abstract idea, nothing in the above listed claim elements preclude the steps from being performed as a human activity. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. In particular, claim 1 recites: 
“an image capture device for imaging a medication or medication delivery device: 
a memory to
a programmable memory and processor adapted to execute program instructions stored in the programmable memory, the program instructions being executable to control the portable device to” 
Claim 7 recites:
“capturing an image of a medication or medication delivery device using an image capturing device of a portable electronic device;”
The limitations relating to capturing an image, however, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, memory, processor, and electronic device are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec Pg. 11, 27] such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The use of image-capture device is well-known within the art, as demonstrated by Searle (US Patent Application Publication No. 20160074587) P 45 and Hanina (US Patent No. 9317916) Col 15 L 27-46. As such, the recitation of image-capture devices in the claims amounts to no more than appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The memory, processor, and electronic device are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. 
Dependent claims 2, 3, 13, and 14 further describe the abstract idea of their respective parent claims whole also reciting new additional elements. The claims and their respective additional elements are as follows:
Claim 2 recites “an insulin delivery pen”
Claim 3 recites “a syringe”
Claim 13 recites “a pen needle delivery device”
Claim 14 recites “a syringe having a plunger”
Each of the above limitations, however, amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the use of such device is well-known within the art, as demonstrated by Searle (US Patent Application Publication No. 20160074587) P 8, Hanina (US Patent No. 9317916) Col 4 L 4-21, and Codella (US Patent Application Publication No. 20180293357) P 32. Thus, these additional elements do not integrate the abstract idea into practical application, nor do they recite significantly more than the abstract idea.
	Dependent claims 4-6, 8-12, and 15 do not add “significantly more” to the eligibility of claim 1 and simply recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 4-6, 8-12, and 15 as well.  
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-15 are directed to an abstract idea without significantly more. Therefore claims 1-15 are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Searle (U.S. Patent Application Publication No. 20160074587) in view of Gerken (U.S. Patent Application Publication No. 20170132392).
Regarding claim 1, Searle teaches a portable device for determining dose information, comprising: 
an image capture device for imaging a medication or medication delivery device [P 45, 74] (Searle teaches a camera for capturing images of medication delivery devices): 
a memory to store an image captured by the image capture device [P 69, 77] (Searle teaches cloud-based storage, which is interpreted as a memory, for storing captured data); and 
a programmable memory and processor adapted to execute program instructions stored in the programmable memory, the program instructions being executable to control the portable device to analyze the stored image and determine the type and amount of a medication captured in the image [P 39, 45, 56, claim 9] (Searle teaches analyzing images to determine a medication type and dose, which is interpreted as an amount of medication, and that the analysis is performed by executing instructions stored in memory).  
Searle may not explicitly teach:
in a memory of the portable device
However, Gerken teaches:
in a memory of the portable device [P 71] (Gerken teaches storing captured image data in the memory of the device)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Gerken with teaching of Searle since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the device memory storage of the secondary reference(s) for the cloud storage of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 2, Searle teaches the portable device of claim 1, wherein the medication delivery device is an insulin delivery pen, and the image is analyzed to determine the type of insulin delivery pen, and a set dose is determined [P 36, 74] (Searle teaches that the system captures amount of medicament delivered by insulin pens; Searle teaches analyzing the images to determine a manufacturer, which is interpreted as type of pen and determining dose).
Searle may not explicitly teach:
However, Gerken teaches:
from the insulin delivery pen dose window [P 65-66] (Gerken teaches imaging pen dose windows)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the noted features of Gerken with teaching of Searle since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Searle or Gerken. Utilizing dose windows (as taught by Gerken) does not change or affect the analysis and determination of doses taught of Searle. The analysis and determination of dosage would be performed the same way even with the addition of dose windows. Since the functionalities of the elements in Searle and Gerken do not interfere with each other, the results of the combination would be predictable.
Regarding claim 3, Searle and Gerken teach the portable device of claim 1, wherein the medication delivery device is in a syringe, and the image is analyzed to determine the dose amount from a syringe plunger location in the syringe [P 45] (Searle teaches analyzing images of syringes to determine a dose based on plunger locations).  
Regarding claim 5, Searle and Gerken teach the portable device of claim 1, wherein said device is configured for capturing a sequence of images corresponding to a sequence of dosages over a predetermined period of time analyzes the captured images and calculates a medication dosage, and stores each medication dosage [P 39, 45] (Searle teaches capturing images to determine doses and storing dose information in cloud storage; Searle also teaches that this may be done over a period of time).
Regarding claim 7, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Searle (U.S. Patent Application Publication No. 20160074587) in view of Gerken (U.S. Patent Application Publication No. 20170132392) as applied in claim 1 above, and further in view of Codella (U.S. Patent Application Publication No. 20180293357).
Regarding claim 4, Searle and Gerken may not explicitly teach the portable device of claim 1, wherein the medication is one or more pills, and the image is analyzed to compare the pill images with a database of pill shapes and colors to identify the pills and medication concentrations.  
However, Khalid teaches the portable device of claim 1, wherein the medication is one or more pills, and the image is analyzed to compare the pill images with a database of pill shapes and colors to identify the pills and medication concentrations [P 16] (Codella teaches imaging and analyzing pills to determine color, shape, identity, and dosage, which is interpreted as a concentration, based on information stored in a database).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Codella with teaching of Searle and Gerken since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the pill medication of the secondary reference(s) for the other medication forms of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Searle (U.S. Patent Application Publication No. 20160074587) in view of Gerken (U.S. Patent Application Publication No. 20170132392) as applied in claim 1 above, and further in view of Hanina (U.S. Patent No. 9317916).
Regarding claim 6, Searle and Gerken may not explicitly teach the portable device of claim 1, wherein said device is configured for calculating a total usage of the medication for the predetermined period of time, and compares the total usage of the medication with a prescribed usage for the patient, and sending a notice to theWO 2018/195290PCT/US2018/028322 patient when the total usage is at least equal to the prescribed usage or less than the prescribed usage.
However, Hanina teaches the portable device of claim 1, wherein said device is configured for calculating a total usage of the medication for the predetermined period of time, and compares the total usage of the medication with a prescribed usage for the patient, and sending a notice to theWO 2018/195290PCT/US2018/028322 patient when the total usage is at least equal to the prescribed usage or less than the prescribed usage [Col 18 L 29-47] (Hanina teaches calculating usage of a medication and alerting a patient when the medication has been used up, which is interpreted as sending a notice when the total usage is at least equal to the prescribed usage).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Apparatus and method for recognition of medication administration indicator as taught by Hanina with the method n taught by Searle and Gerken with the motivation of improving medication adherence and easing the burden on patients [Col 1 L 56-Col 2 L 26].  
Regarding claim 8, Searle, Gerken, and Hanina teach the method of claim 6, further comprising capturing a sequence of images corresponding to sequential dosages to a patient over a predetermined period of time, analyzing the captured images and calculating each medication dosage; and storing the dosage information [P 39, 45] (Searle teaches capturing images to determine doses and storing dose information in cloud storage; Searle also teaches that this may be done over a period of time).  
Regarding claim 9, Searle, Gerken, and Hanina teach the method of claim 8, further comprising 
calculating a total usage of the medication over the predetermined period of time and comparing the total usage of the medication with a prescribed usage corresponding to a supply of the patient [Col 18 L 29-47] (Hanina teaches calculating usage of a medication and alerting a patient when the medication has been used up, which is interpreted as sending a notice when the total usage is at least equal to the prescribed usage), and 
sending a notice to a medication supplier when the total usage is at least equal to the prescribed usage for providing a new supply of the medication to the patient [Col 17 L 2-8] (Hanina teaches sending alerts to pharmacists, which are interpreted as medication suppliers, when the medication runs out).
Obviousness for combining the teachings of Searle, Gerken, and Hanina is discussed above for claim 6 and is incorporated herein.  
Regarding claim 10, Searle, Gerken, and Hanina teach the method of claim 9, further comprising sending a notice to the patient when the total usage is below the prescribed usage [Col 18 L 29-47] (Hanina teaches alerting a patient when the medication has been used up).  
Obviousness for combining the teachings of Searle, Gerken, and Hanina is discussed above for claim 6 and is incorporated herein
Regarding claim 11, Searle, Gerken, and Hanina teach the method of claim 9, further comprising sending a notice to the medical personnel when the total usage is below the prescribed usage [Col 17 L 2-8] (Hanina teaches sending alerts to healthcare providers when the medication runs out).  
Obviousness for combining the teachings of Searle, Gerken, and Hanina is discussed above for claim 6 and is incorporated herein.
Regarding claim 12, Searle, Gerken, and Hanina teach the method of claim 9, wherein the medication or medication delivery device includes indicia corresponding to at least one selected from the group consisting of a manufacturer, type of medication, and dosage [P 74] (Searle teaches a barcode, which is interpreted as an indicia, corresponding to a manufacturer), and 
capturing an image of the indicia and analyzing the captured image, and recording the manufacturer, type of medication, or dosage [P 74] (Searle teaches capturing an image of the barcode, determining the manufacturer from the barcode, and communicating it with the cloud storage).  
Regarding claim 13, Searle, Gerken, and Hanina teach the method of claim 9, wherein the medication delivery device is a pen needle delivery device, and said method further comprises capturing an image of a dosage indicated on the pen needle delivery device and recording the dosage [P 49] (Searle teaches that the medication delivery device is a pen needle, determining a dose related to the pen needle, and recording the dose in the cloud storage).  
Regarding claim 14, Searle, Gerken, and Hanina teach the method of claim 9, wherein the delivery device is a syringe having a plunger, and the method comprises capturing an image of the syringe and plunger, analyzing the image and calculating a position of the plunger corresponding to a dosage delivered to the patient, and recording dosage [P 45] (Searle teaches analyzing images of syringes to determine a dose based on plunger locations and transmitting the determined dose to cloud storage).  
Regarding claim 15, Searle, Gerken, and Hanina teach the method of claim 9, wherein said medication is a tablet or pill, and said method comprises capturing an image of the tablet or pill, and analyzing the image to determine the medication and dosage, and recording the medication and dosage [P 45, 70] (Searle teaches capturing images to determine doses and transmitting doses to cloud storage; Searle also teaches that the system may be implemented for use with pills). 


Response to Arguments
	Applicant’s Remarks filed 8/1/2022 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 8/1/2022.

Claim Objections Remarks
1.	Regarding Applicant’s Remarks addressing the previous claim objection [Applicant Remarks Pg. 5], in light of the present amendments this objection has been withdrawn.

35 USC 101 Rejections
2.	Regarding Applicant’s remarks that the claims do not recite Certain Methods or Organizing Human Activity “because in both claims an electronic device is required to capture the images, analyze the images, and determined information about medication imaged in the captured image, and to store that determined information” [Applicant Remarks Pg. 5], Examiner respectfully disagrees. The claims are rejected as being directed to an abstract idea because the actions of analyzing, storing, and determining are actions regularly performed by human. The mere recitation of an electronic device does not exclude a claim from reciting an abstract idea, and all limitations not included in the abstract idea are evaluated as additional elements. In this case, the memory, processor, and electronic device are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. The claims recite an abstract idea without integration into practical application, and thus are directed to an abstract idea.
	It is for at least these reasons that the claims remain rejected under 35 USC 101.


35 USC 102 and 103 Rejections
3.	Regarding Applicant’s remarks that “Searle does not teach or suggest analyzing an image taken of medication to determine the type and amount of medication captured in the image” [Applicant Remarks pg. 5-6], Examiner respectfully disagrees. Searle teaches in P 39 and 56 the use of image capture for drug identification. For example, Searle teaches in P 56 that the RFID and barcode may be used to identify the type and concentration of the drug, and in P 45 that the RFID or barcode are analyzed using image capture. 
It for at least the reasons discussed above that the claims remain rejected under 35 USC 103.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bitton (U.S. Patent Application Publication No. 20180280624)
Klemm (U.S. Patent No. 10169536)
Segawa (U.S. Patent Application Publication No. 20190050977)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.F.D./Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626